Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for a continuation-in-part Application 
of PCT International Patent Application No. PCT/KR2019/015414, filed on November 13, 2019, which claims priority of Korean Patent Application No. 10- 2018-0139604, filed on November 14, 2018, which are all hereby incorporated by reference in their entirety. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 has been considered by the examiner.

Reason for Allowance
Claims 1-4 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.

The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
“the foldable image display device has folding space as empty space formed by the inner folding surfaces and an inner circumferential surface of the fold axis, the foldable image display device comprising folding space supports located on the inner folding surfaces to prevent foreign matters from entering the folding space when folded, wherein the folding space supports comprise: a first folding space support; and a second folding space support so that when the foldable image display device is unfolded, a protruding height of each folding space support is lowered, the first folding space support being applied to a given area of the inner folding surface forming the folding space and having a support slant surface slant from a portion protruding therefrom toward the outside of a screen display surface, and the second folding space support being applied to the opposite side inner folding surface to the side where the first folding space support is applied with respect to the fold axis, having a support slant surface slant from a portion protruding therefrom toward the outside of the screen display surface, and being located to face the first folding space support when the foldable image display device is in a folded state.”
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the second folding space support being applied to the opposite side inner folding surface to the side where the first folding space support is applied with respect to the fold axis, having a support slant surface slant from a portion protruding therefrom toward the outside of the screen display 
The primary reason for allowance of independent claim 4 the prior art of record, individually or in combination does not teach or fairly suggest:
“inner folding surfaces located at the inside thereof when folded, and outer folding surfaces located at the outside thereof when folded and a flexible display applied to the inner folding surfaces, so that when folded, the foldable image display device has folding space as empty space formed by the inner folding surfaces and an inner circumferential surface of the fold axis, the foldable image display device comprising: single-shaped folding space supports applied to the inner folding surfaces, without any division in protruding heights therefrom with respect to the fold axis, in such a manner as to close penetratedly open portions of the ends of the fold axis to thus prevent foreign matters from entering the folding space when folded, wherein each folding space support is applied to any one side inner folding surface with respect to the fold axis and has a support slant surface slant from a portion protruding therefrom toward the edges of the folding space.”


Some of the close prior arts of record are submitted in IDS KR 10-1421220B1, KR 10-2018-0114569 A, KR 10-2016-0083318 A and also some closest prior arts submitted in PTO-892.

Regarding Claim 1 and 4, Lin et al (US Pub 2020/0084305 A1) teaches (figs. 1-25) “ A foldable image display device having a foldable body with a fold axis as folding reference when folded, inner folding surfaces located at the inner surfaces thereof when 5folded, and outer folding surfaces located at the outer surfaces thereof when folded and a flexible display applied to the inner folding surfaces” but fails to disclose “hen 
Regarding Claim 1 and 4, Lee et al (KR 101421220 B1) teaches (figs. 1-10) “A foldable image display device having a foldable body with a fold axis as folding reference when folded, inner folding surfaces located at the inner surfaces thereof when 5folded, and outer folding surfaces located at the outer surfaces thereof when folded and a flexible display applied to the inner folding surfaces, so that when folded, the foldable image display device has folding space as empty space formed by the inner folding surfaces and an inner circumferential surface of the fold axis.”, but fails to disclose “the first folding space support being applied to a given area of the inner folding surface forming the folding space and having a support slant surface slant from a portion protruding therefrom toward the outside of a screen display surface, and the second folding space support being applied to the opposite side inner folding surface to the side where the first folding space support is applied with respect to the fold axis, having a support slant surface slant from a portion protruding therefrom toward the 
The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841